Citation Nr: 1629917	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  11-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for left knee chondrocalcinosis, to include as secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to January 1985.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in April 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran previously underwent a VA examination in conjunction with both claims in November 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Here, the examiner did not provide adequate rationale for the opinions reached.

The November 2009 examiner found that the Veteran's degenerative disc disease was age-related and any aggravation from his abnormal gait was purely speculative.  He also found that any relationship of the left and right knee or any aggravation of the Veteran's left knee by the right knee gait was purely speculative.  This examiner did not provide supporting rationale or indicate whether the reason why a relationship between either of these conditions and the Veteran's service connected right knee disability and/or its resulting abnormal gait was purely speculative was a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), a deficiency in the record (i.e. additional facts are required), or the limitations of the examiner (i.e. lack of relevant training or knowledge).

Additionally, this examiner did not address the question of entitlement to lumbar spine degenerative disc disease on a direct basis, based on the Veteran's in-service reports of back pain, including complaints in February 1982, March 1983, and August 1983.  Importantly, the Board notes that the August 1983 complaint was attributed to gait deviation.

Based on the above, new examinations and opinions are necessary for these claims.

Accordingly, the case is REMANDED for the following action:

1.  Refer the matter for a medical opinion by a specialist in orthopedics who has not previously rendered an opinion in this matter.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is not required to personally examine the Veteran unless it is deemed medically necessary.  The examiner is to provide an opinion as to the following:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current lumbar spine degenerative disc disease and/or any other low back condition began in service or is otherwise related his service, to include his in-service complaints of low back pain (e.g., February 1982, March 1983, and August 1983)?

(b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current lumbar spine degenerative disc disease and/or any other low back condition is caused or aggravated by his service connected right knee disability, to include as due to alteration of gait caused by the service-connected right knee disability?  The examiner MUST answer the question as to both causation and aggravation.

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the left knee disability prior to aggravation by the service-connected right knee disability.

(c)  The examiner is to also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current chondrocalcinosis and/or any other current left knee condition is caused or aggravated by his service connected right knee disability, to include as due to alteration of gait.  The examiner MUST answer the question as to both causation and aggravation.

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the left knee disability prior to aggravation by the service-connected right knee disability.

The examiner should provide reasons for the opinions.  The reasons for the opinion should include consideration of the Veteran's reports of symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion.

2.  Readjudicate these claims.  If any of the benefits sought remain denied, then furnish the Veteran a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

